Case: 17-30478      Document: 00514340630         Page: 1    Date Filed: 02/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 17-30478
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                    February 7, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

KEN MICHELLE STEVENSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-309-2


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ken Michelle
Stevenson has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Stevenson has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
agree with counsel’s assessment that the appeal presents no nonfrivolous issue


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-30478       Document: 00514340630         Page: 2     Date Filed: 02/07/2018


                                       No. 17-30478

for appellate review. 1 Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       1Specifically, we conclude that the district court lacked jurisdiction over Stevenson’s
motion to clarify his sentence. We do not read the district court’s order as addressing the
propriety of a nunc pro tunc designation, see BOP Program Statement 5160.05 at 5–6, nor
the potential merits of any claim Stevenson may have under 28 U.S.C. § 2241, see generally
Hunter v. Tamez, 622 F.3d 427 (5th Cir. 2010).


                                              2